ORDER
On July 1, 2006, respondent Vang Pao Lee was suspended from the practice of law in Minnesota for failure to pay attorney registration fees. On October 5, 2007, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent committed professional misconduct warranting public discipline, namely, neglect of client matters, failure to communicate with clients, failure to account to clients, failure to protect client interests upon withdrawal from representation, failure to cooperate with the Director’s investigation, and engaging in conduct prejudicial to the administration of justice, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4(a), 1.15(b), 1.16(d), 8.1(b), and 8.4(d) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Because respondent could not be found in the state or served personally with the petition for disciplinary action, by order filed on October 17, 2007, we suspended respondent from the practice of law. Our order allowed respondent one year in which to move for vacation of the order for suspension and for leave to answer the disciplinary petition. Our order further provided that if respondent failed to appear within one year, the allegations in the petition for disciplinary action would be deemed admitted.
Respondent did not move for leave to answer the disciplinary petition and so, by order filed on November 20, 2008, we ordered respondent to show cause, if any there be, why we should not take appropriate action against him under Rule 15, RLPR. We further invited written proposals from respondent and the Director as to the appropriate discipline to be imposed. The Director recommends that respondent be indefinitely suspended from the practice of law and be required to petition for reinstatement under Rule 18(a)-(d), RLPR. Respondent did not respond to the order to show cause.
Based on all the files, records, and proceedings therein,
IT IS HEREBY ORDERED THAT:
1. Pursuant to Rule 13(b), RLPR, the allegations of the petition for disciplinary action are deemed admitted.
2. Respondent Vang Pao Lee is indefinitely suspended from the practice of law. The reinstatement procedures required under Rule 18(a)-(d), RLPR, and the requirements of Rule 18(e), RLPR, are not waived.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/ Alan C. Page Associate Justice